DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 
Response to Amendment
Applicant's amendment 04/14/2022 has been entered.  Currently claims 1-4, 6-10 and 12-22 are pending, claims 5 and 11 are cancelled and claim 20-22 are new.


Claim Rejections - 35 USC § 112
Claims 9, 10, 12, 14, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 9, 10, 12, 14, 15, and 17, the Examiner does not find support for the limitations “at least” or "at least about" 250 C or 260 C in the specification as originally filed.  It is clear from at least [0136] that depyrogenaton is performed within a range of temperatures or at about certain specific temperatures, and is not disclosed as an open-ended temperature range.  With specific regard to claim 17, this rejection can be overcome by changing the limitations to “at least 260 C” as seen by [0152].
In claim 15, the Examiner does not find support for the limitations of "Type 1B chemical durability according to USP 660" in the specification as originally filed.  The USP 660 does not have such a glass type.  This rejection can be overcome by changing the phrase to "Type 1 chemical durability according to USP 660".
	In claim 21, there is no support for the limitations that the “silane comprises a siloxane monomeric unit” in the specification as originally filed.  In all mentions of a silane, there is no teaching that they ever have a siloxane monomeric unit.  In all instances the polymer with a siloxane monomeric unit is not a silane in the specification as originally filed.


Claims 1-4, 6-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-3, 15, 16, 18, and 19, the recitation that the low-friction coating comprises “a silane” or “the silane” renders the claims indefinite when combined with applicants’ election of species (a)(ii) that there is no coupling agent present in the low-friction coating.  All of the embodiments of a “silane” in the specification are drawn to silane coupling agents, and therefore the metes and bounds of the claims are indefinite because it is unclear what applicants’ consider to be a silane coupling agent in light of the election of species.  For purposes of examination, the term silane will be interpreted as comprising a “polymer with a siloxane monomeric unit”, which is how the claim may be amended to overcome the rejection.


Claim Rejections - 35 USC § 103
Claims 1, 2, 6-10, 12-15, 17, 18 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean et al. ("Pharmaceutical Packaging Technology", CRC Press, Nov 2000, pg. 149) in view of the FIOLAX technical data sheet (http://www.us.schott.com/tubing/.../schott%ADtubing_datasheet_fiolax%ADclear_8412_english.pdf).
With regard to claims 1, 2, 6-10, 12-15, 17, 18 and 20-22, Dean et al. teach that it is known in the field of pharmaceutical packaging to place silicone coatings onto type I borosilicate glass (pg. 149).  As explained in the 112(b) rejection above, the silicone of the prior art reads on the claimed silane as it is a polymer comprising a siloxane unit.  They caution that one of the coating procedures may have “some internal contamination”, which would suggest avoiding coating the inside of the container; however, they do not specifically teach what type of type I borosilicate glass to use or the thickness of the coating.
It would have been obvious to one having ordinary skill in the art to have coated the silicone coating only on the outside of the container and to have made the thickness of the silicone coating on the outside of the container any amount, including less than or equal to 100 nm as claimed, in order to form a coating that was thick enough such that it would provide the proper scratch and abrasion resistance while not being so thick that one would waste money on excessive amounts of coating materials.
According to the FIOLAX technical data sheet, FIOLAX is a neutral borosilicate pharmaceutical glass that meets each of the ISO 695, ISO 719, and ASTM E 438 requirements and meets the USP type I pharmacopoeia standard.
Since Dean et al. and FIOLAX are drawn to glass containers/packaging for pharmaceuticals/medicines; it would have been obvious to one having ordinary skill in the art to have substituted the borosilicate type I pharmaceutical packaging of Dean et al. with the known/tradenamed type I pharmaceutical glass container Fiolax by Schott glass.  This is a simple substitution of one known element for another that would have led to predictable results as would have been understood by one having ordinary skill in the art.
Given the fact that the Dean et al. in view of FIOLAX teach a coating having identical materials to that claimed; it is the position of the Examiner that the coating of Dean et al. will intrinsically meet the chemical durability, the coefficient of friction, the coefficient of friction after a depyrogenation cycle, the light transmission, the thermal stability, and the horizontal compression strength claimed.


Claims 1-4, 6-10 and 12-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iyer et al. (WO 2010/129758) of which US 2012/0097159 is the US national stage equivalent and will be used for teaching the claim limitations, in view of the FIOLAX technical data sheet (http://www.us.schott.com/tubing/.../schott%ADtubing_datasheet_fiolax%ADclear_8412_english.pdf).
With regard to claims 1, 2, 6-10, 12-15, 17, 18, and 22, Iyer et al. teach a medical inhalation device having components provided with a low surface energy using a coating system [0005].  The medical inhalation device comprises an aerosol container 1 that may be made of glass, which reads on applicants' glass body [0145]-[0146].  The coating composition may be formed from the polyfluoropolyether silanes of formula (Ia) and (IIb) in a thickness of from 2 nm to 200 nm [0169]-[0174] and [0178].  These materials would read on applicants' "low-friction coating".  
The aerosol container is a component of the device that may be coated [0155].  The container may be coated on a surface that "will not come in contact with a medicament" or will "come in contact with a movable component".  The overall context of this paragraph would suggest to one of ordinary skill in the art to place the inventive coating on the outer surface of the aerosol container, i.e. the surface that will not come into contact with the medicament and may come into contact with movable components; however, it is noted that Iyer et al. do not specifically teach placing the coating on the outer surface of a glass container or the specific type of glass of the container.
Since Iyer et al. suggest placing their low surface energy coatings on the outer surface of their aerosol containers, it would have been obvious to one having ordinary skill to have made an aerosol container from glass as is taught by Iyer et al. and then to have coated said outer surface with the polyfluoropolyether silances as taught in Iyer et al.  There is specific motivation at [0155] of Iyer et al. to have made such an arrangement as one of ordinary skill would have recognized that the outer surface of the container may come into contact with the actuator 5 that is a sleeve around the aerosol container. 
The FIOLAX technical data sheet teaches that FIOLAX is a neutral borosilicate pharmaceutical glass that meets each of the ISO 695, ISO 719, and ASTM E 438 requirements and meets the USP type I pharmacopoeia standard.
Since Iyer et al. FIOLAX are drawn to glass containers/packaging for pharmaceuticals/medicines; it would have been obvious to one having ordinary skill in the art to have substituted the glass container for medicines of Iyer et al. with the known/tradenamed pharmaceutical glass container Fiolax by Schott glass.  This is a simple substitution of one known element for another that would have led to predictable results as would have been understood by one having ordinary skill in the art.
Given the fact that the article of Iyer et al. in view of FIOLAX possesses the same materials for the same intended use as is claimed and as is preferentially disclosed in applicants' specification, wherein fluoropolymers are specifically mentioned at [0243], the article of Iyer et al. in view of FIOLAX would intrinsically meet the chemical durability, the coefficient of friction, the coefficient of friction after a depyrogenation cycle, the light transmission, the thermal stability, and the horizontal compression strength claimed.
With regard to claim 20, Iyer et al. teach a thickness of from 2 nm to 200 nm that overlaps with the range of claim 20 [0169]-[0174] and [0178]; however, they do not specifically teach the range claimed.
Given the fact that there is an overlap in the ranges, a prima facie case of obviousness exists.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 3, 4, 16, 19 and 21, Iyer et al. teach that their polyfluoropolyether silanes include a distribution of oligomers and polymers [0178].  In this embodiment, the oligomers would read on applicants’ polymer with siloxane monomeric units and the polymer would read on applicants’ fluoropolymer as these would be distinct structures and would therefore read on the separate compounds of these claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 6-10, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9034442. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a low-friction coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the thermal stability, a coefficient of friction of less than or equal to 0.7, a class 1B glass that meets ASTM E438-92 and ISO 719, and a polymer layer; however, the copending claims do not specifically teach the other glass properties, the relative coefficients of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, or the thickness claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 31, line 24 to col. 32, line 60, col. 33, line 31 to col. 38, line 24, and col. 42, line 45 to col. 43, line 15 of US 9034442 which define what is meant by the low-friction coating, including the materials of the coating, its relative coefficients of friction and coefficient of friction change after depyrogenation or heating, what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, and what is meant by the glass body, including its USP 660 properties, ISO 695, and DIN 12116 properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the low-friction coating of the copending claims have the same properties as presently claimed, to have made the glass body have the same properties as presently claimed, and to have made the glass container have the same properties as claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than or equal to 1 microns as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-4, 6-10, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, 28, and 29 of U.S. Patent No. 9428302. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass pharmaceutical containers comprising a body of glass having a coating, wherein the copending heat-tolerant coatings reads on the pending low-friction coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the USP 660/DIN 12116/ISO 695 resistances, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the other glass properties, the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, or the thickness claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 20-22, col. 42, line 14 to col. 46, line 47, and col. 51, line 38 to col. 52, line 9 of US 9428302 which define what is meant by low-friction layer, including its materials, its relative coefficient of friction and coefficient of friction change after depyrogenation or heating, what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass body and its' properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the coating, the glass body, and the glass container have the same properties as currently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than 1 microns as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-60 of US Patent No. 10307333. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass pharmaceutical containers comprising a body of glass having a coating, wherein the copending lubricous coatings, i.e. tenacious organic, read on the presently claimed low-friction coatings having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the DIN 12116/ISO 695/ISO 719/USP 660 resistances, Type IB ASTM E438-92 glass, the thermal stability, and a transient polymer layer; however, the copending independent claims do not specifically teach the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, or the thickness claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0170]-[0186], and [0201] of US 10307333 which define what is meant by the lubricous layer, including its materials, relative coefficient of friction and coefficient of friction change after depyrogenation or heating, what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass body and its' properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the coating, the glass body, and the glass container have the same properties as currently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than 1 microns as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40, 44-46, 54-59, and 61-65 of US Patent No. 10117806. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending lubricious coatings reads on a low-friction having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the DIN 12116/ISO 695/ISO 719/USP 660 resistances, Type IB ASTM E438-92 glass, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, or the thickness claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0168]-[0184], [0199], and [0200] of US 10117806 which define what is meant by the lubricous layer, including its materials, the relative coefficient of friction and coefficient of friction change after depyrogenation or heating and what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricous coating, the glass body, and the glass container have the same properties as currently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than 1 microns as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-37 of US Patent No. 9763852. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending low-friction coatings reads on a low-friction coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the layer thickness, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the other glass properties, the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, or the light transmission after depyrogenation.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0110]-[0112], [0136]-[0151], [0167], and [0168] of US 9763852 which define what is meant by the low-friction layer, including its relative coefficient of friction and coefficient of friction change after depyrogenation or heating, what is meant by the coated glass article, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass container and its' properties, including making it have USP 660 resistance and making it from Fiolax glass that has the claimed properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricous coating, the glass body, and the glass container have the same properties as currently claimed.  


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent No. 9775775 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass pharmaceutical containers comprising a body of glass having a coating, wherein the copending low-friction coatings reads on a low-friction coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction of the low-friction layer, the relative coefficient of friction, the layer thickness, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the glass properties, the coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, or the light transmission after depyrogenation.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0110]-[0112], [0136]-[0151], [0167], and [0168] of US 9775775 which define what is meant by the low-friction layer, including its coefficient of friction change after depyrogenation or heating, what is meant by the coated glass article, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass container and its' properties, including making it have USP 660 resistance and making it from Fiolax glass which will have the claimed properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricous coating, the glass body, and the glass container have the same properties as currently claimed.


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Patent No. 9668936 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending low-friction coatings reads on a low-friction coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction of the low-friction layer, the relative coefficient of friction, the layer thickness, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the glass properties, the coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, or the light transmission after depyrogenation.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0110]-[0112], [0136]-[0151], [0167], and [0168] of US 9668936 which define what is meant by the low-friction layer, including its coefficient of friction change after depyrogenation or heating, what is meant by the coated glass article, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass container and its' properties, including making it have USP 660 resistance and making it from Fiolax glass which will have the claimed properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricous coating, the glass body, and the glass container have the same properties as currently claimed.


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-16, 18-22, and 24-29 of US Patent No. 9744099. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the low-friction coating claimed.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the layer thickness, the DIN 12116/ISO 695/ISO 719/USP 660 resistances, Type IB ASTM E438-92 glass, the thermal stability, the relative coefficient of friction, the coefficient of friction change after depyrogenation or heating, the light transmission after depyrogenation, and a polymer layer; however, the copending independent claims do not specifically teach the relative horizontal compression strength or the horizontal compression strength change after depyrogenation claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0149]-[0151] of US 9744099 which define what is meant by the coated glass article, including its relative horizontal compression strength and the horizontal compression strength change after depyrogenation; therefore, it would have been obvious to one of ordinary skill in the art to have made the coating, the glass body, and the glass container have the same properties as currently claimed.  


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-16, 18-22, and 24-29 of US Patent No. 11020317. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the low-friction coating claimed.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the layer thickness, the USP 660 resistances, Type IB ASTM E438-92 glass, the thermal stability, the relative coefficient of friction, the coefficient of friction change after depyrogenation or heating, the light transmission after depyrogenation, and a polymer layer; however, the copending independent claims do not specifically teach the relative horizontal compression strength, the mixture of polymers or the horizontal compression strength change after depyrogenation claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 16 and 29 of US 11020317 which define what is meant by the coated glass article, including its materials, the relative horizontal compression strength and the horizontal compression strength change after depyrogenation; therefore, it would have been obvious to one of ordinary skill in the art to have made the coating, the glass body, and the glass container have the same materials and properties as currently claimed.  


Claims 1-4, 6-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 10507164. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the low-friction coating claimed.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the layer thickness, the DIN 12116/ISO 695/ISO 719/USP 660 resistances, Type IB ASTM E438-92 glass, the thermal stability, the relative coefficient of friction, the coefficient of friction change after depyrogenation or heating, the light transmission after depyrogenation, and a polymer layer; however, the copending independent claims do not specifically teach the materials of the low-friction coating claimed.
	It would have been obvious to one of ordinary skill in the art to have made the low-friction coating be a combination of polymers of copending claim 8, including a perfluorinated polymer and a polysloxane.  


Response to Arguments
Applicant's arguments filed 04/142022 have been fully considered but they are not persuasive.
Applicants disagree with all rejections of record but have not specifically pointed out the flaws in the rejections of record such that the claims are in condition for allowance.
	Given the fact that no specific rationale has been set forth to explain why all of the Examiner’s rejections were improper, the Examiner maintains that a proper prima facie case has been made for all of the rejections of record, and therefore all of those rejections have been repeated in this action.
	Lastly, it is noted that the issue on whether Iyer et al. renders obvious the coating on the outside of their container has been upheld by the PTAB in related case 16/870657 in the decision rendered 11/1/2022. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759